Broyles, C. J.
1. The defendant's conviction not depending solely upon circumstantial evidence, the court did not err, in the absence of a timely written appropriate request, in failing to instruct the jury upon the law of circumstantial evidence.
2. The'other ground of the amendment to the motion for a new trial is not referred to in the brief of counsel for the plaintiff in error, and therefore is treated as abandoned.
3. The evidence authorized the verdict, and the finding of the jury having been approved by the trial judge, and no error of law .appearing, this court is without authority to interfere.

■Judgment reversed.


Luke and Bloodworth, JJ., concur.